USCA1 Opinion

	




             July 10, 1992  UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 91-2256                                  ROBERT A. ARONSON,                                Plaintiff, Appellant,                                          v.                          INTERNAL REVENUE SERVICE, ET AL.,                                Defendants, Appellees.                                      __________        No. 91-2257                                  ROBERT A. ARONSON,                                 Plaintiff, Appellee,                                          v.                          INTERNAL REVENUE SERVICE, ET AL.,                               Defendants, Appellants.                                 ____________________                    APPEALS FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                   [Hon. Douglas P. Woodlock, U.S. District Judge]                                              ___________________                                 ____________________                                        Before                                 Breyer, Chief Judge,                                         ___________                                 Cyr, Circuit Judge,                                      _____________                               Boyle,* District Judge.                                       ______________                                 ____________________            Channing  S. MacDonald with  whom Richard  W. Lubart  was on brief            ______________________            __________________        for Robert A. Aronson.            Frank  P. Cihlar,  with  whom James  A.  Bruton,  Acting Assistant            ________________              _________________        Attorney  General, with  whom Gary  R. Allen,  and Jonathan  S. Cohen,                                      ______________       __________________        Attorneys,  Tax Division, Department  of Justice,  and Wayne  A. Budd,                                                               ______________        United States Attorney, were on brief for the Internal Revenue Service        et al.                                 ____________________                                         -1-                                 ____________________        _____________________        *Of the District of Rhode Island, sitting by designation.                       BREYER, Chief  Judge.   The  government appeals  a                               ____________             district  court  judgment  requiring  the  Internal  Revenue             Service ("IRS")  to provide Robert Aronson, a private tracer             of lost  taxpayers, with the last known  street addresses of             persons  to whom  the government  owes tax  refunds for  the             years  1981-87.  The district court held that the Freedom of             Information  Act ("FOIA"),  5  U.S.C.    552, requires  that             disclosure.   In our  view, however, a  different statute, a             special tax statute that limits the disclosure of tax return             information,   permits  the   IRS  not   to  disclose   this             information to private persons such as Aronson.  26 U.S.C.               6103(a),  (m)(1).  And, an exemption in the FOIA makes clear             that  this tax  statute, not  the FOIA's  general disclosure             provision, governs this  case.   5 U.S.C.    552(b)(3).   We             reverse  the district court's determination to the contrary.             For similar reasons, we  affirm the district court's related             decision denying  Aronson access to some  different taxpayer             information, namely taxpayer identification numbers.                                          I                                      Background                                      __________                       Robert  Aronson is  a  lawyer who  specializes  in             finding persons to whom the government owes money and, for a             fee,  helping  them obtain  the  money  that is  their  due.                                         -3-                                          3             Insofar  as  he  finds  people  whom the  agency  would  not             otherwise  have found,  Aronson performs  a  public service.             Insofar as he finds and charges people whom the agency would             have  located on  its own, his  service is  less beneficial.             See Aronson v. Dep't of Hous. and Urban Dev., 822 F.2d  182,             ___ _______    _____________________________             183, 188 (1st Cir.  1987) (Department's "poor performance in             locating"  those owed  money is  a "public  interest" factor             favoring disclosure), later proceeding, 866 F.2d 1 (1st Cir.                                   ________________             1989).                       In May 1989, Aronson, invoking the FOIA, asked the             IRS for "the entire file of undistributed income tax refunds             for the tax years 1981 through and including 1987."  Aronson             wanted  the name  of each  taxpayer due  a refund,  the last             known   street   or   mailing   address,    the   taxpayer's             identification  number, and  the amount  of the  refund due.             The IRS had previously  released names and partial addresses             (cities, states, and zipcodes)  to the press as part  of its             own efforts to find  those taxpayers.  It gave  Aronson this             same  information.   Aronson  then brought  this lawsuit  to             compel the IRS to give him the rest of the information.                       The  district   court,  finding  no   genuine  and             material  factual  disputes, entered  an  order, on  summary             judgment, compelling the IRS to  give Aronson the last known                                         -4-                                          4             street addresses  along with the names,  cities and zipcodes             ________________             already  supplied.  It denied the rest of Aronson's request.             The IRS now appeals the  district court's order requiring it             to  provide  street addresses.    Aronson  appeals only  the             district court's decision not to require the IRS to give him                                       ___             each  taxpayer's identification number.   We  shall consider             the  IRS's appeal first, turning  to Aronson's appeal in the             final section of this opinion.                                          II                                The Relevant Statutes                                _____________________                       Two statutes  set forth the law  that governs this             case.   The first is  the Freedom  of Information Act.   The             second is a specific provision of the Internal Revenue  Code             that  governs  the  confidentiality  of   taxpayer  identity             information.                       1.   The  Freedom of  Information Act.    The FOIA                            ________________________________             requires  government  agencies  to  "make  .  .  .  promptly             available" to  any person, upon request,  whatever "records"             the agency possesses unless  those "records" fall within any             of nine listed exemptions.  5  U.S.C.   552(a)(3), (b).  The             third  listed  exemption  in  the  statute  ("Exemption 3"),             relevant here, provides:                       (b)   This   section  [i.e.,   the  FOIA                                              ____                       disclosure  requirement  and procedures]                                         -5-                                          5                       does not apply to matters that are . . .                       ______________                       (3)    specifically     exempted    from                       disclosure by statute .  . . ,  provided                                                       ________                       that  such statute (A) requires that the                       matters be  withheld from the  public in                       such a manner as to leave no  discretion                                                 ______________                       on   the   issue,  or   (B)  establishes                                          __                       particular  criteria for  withholding or                       ____________________                  __                       refers to particular types of matters to                                 ___________________________                       be withheld.             5 U.S.C.   552(b)(3) (emphasis added).   That is to say, the             FOIA does not  require an agency to  disclose information if             another  statute  requires   the  agency  to  withhold   the             information, as  long as  that other  statute (1)  gives the             agency  no  discretion  to  disclose,  or  (2)   establishes             criteria  for withholding, or (3) specifies particular types             of information to be withheld.                       2.  The Tax Statute.  Congress, as part of the Tax                           _______________             Reform Act of 1976, enacted a detailed statute governing the             "[c]onfidentiality  and  disclosure  of  returns  and return             information."  26 U.S.C.   6103.  This tax statute lays down             a  basic rule  of confidentiality.   It  forbids the  IRS to             "disclose" any tax "return" or tax "return information."  26             U.S.C.     6103(a).    It defines  "return  information"  as             including     "a   taxpayer's  identity."     26   U.S.C.                6103(b)(2)(A).   And, it defines "taxpayer identity" as                        the  name  of a  person with  respect to                       whom  a  return  is  filed,  his mailing                                                    ___________                                         -6-                                          6                       address,   his   taxpayer    identifying                       _______    _____________________________                       number, . . . or a combination thereof.                       ______             26 U.S.C.    6103(b)(6) (emphasis added); see also Church of                                                       ________ _________             Scientology v. IRS, 484 U.S. 9,  10-11 (1987).  It then sets             ___________    ___             forth several  narrowly drawn exceptions,  defining specific             circumstances  in which the IRS may, or must, reveal some of             this  information.  26 U.S.C.    6103(c)-(o).   One of these             exceptions, relevant here, states:                       The  Secretary   may  disclose  taxpayer                                        _______________________                       identity  information  to the  press and                       ________________________________________                       other  media  for purposes  of notifying                       ____________                       persons entitled to tax refunds when the                       Secretary,  after reasonable  effort and                       lapse of time, has been unable to locate                       such persons.              26 U.S.C.   6103(m)(1) (emphasis added).                                         III                             The Relevant Legal Questions                             ____________________________                       The  Supreme Court  has  held that  a court,  when             examining a claim that FOIA Exemption 3 permits an agency to             withhold particular requested data, must ask two  questions.             First, does the  special statute (here, the  tax statute, 26             U.S.C.    6103(a), (m)(1)) "constitute a statutory exemption             to  disclosure within the meaning  of Exemption 3"?  Second,             is  the  requested  data   "included  within"  this  special             statute's "protection"?   CIA  v. Sims,  471  U.S. 159,  167                                       ___     ____                                         -7-                                          7             (1985); see also Baldrige  v. Shapiro, 455 U.S.  345, 352-53                     ________ ________     _______             (1982).  These are the two questions before us.                                          A                                  The First Question                                  __________________                       The first  question is whether or  not the special             tax statute is an "exempting statute."  The answer is clear.             The  tax statute  falls  squarely within  FOIA Exemption  3.             Exceptions aside,  the tax  statute  "requires that"  return             information "be withheld . . .  in such a manner as to leave             no discretion on the  issue."  5 U.S.C.    552(b)(3)(A); see                                                                      ___             also  De Salvo  v. IRS, 861  F.2d 1217, 1221  n.4 (10th Cir.             ____  ________     ___             1988)  (26 U.S.C.     6103 is  an  Exemption 3(A)  statute);             Linsteadt v. IRS, 729 F.2d 998, 1000 (5th Cir. 1984) (same);             _________    ___             Fruehauf Corp.  v. IRS,  566 F.2d 574,  578 & n.6  (6th Cir.             ______________     ___             1977) (same).   The  relevant exception, read  together with             the rest of the statute, both "refers to particular types of                                      ____             matters   to  be   withheld"  (namely,   "taxpayer  identity             information")  and  "establishes  particular   criteria  for                            ___             withholding" (namely, that the IRS may consider release only             where  it would help  notify taxpayers of  refunds due, and,             even then, only to the media).  5 U.S.C.   552(b)(3)(B); see                                                                      ___             also De Salvo,  861 F.2d at  1221 & n.4  (26 U.S.C.    6103,             ____ ________             including exceptions,  is an Exemption 3(B) statute); Grasso                                                                   ______                                         -8-                                          8             v. IRS, 785 F.2d  70, 77 (3d Cir. 1986)  (same); Chamberlain                ___                                           ___________             v.  Kurtz, 589  F.2d 827,  838-39  (5th Cir.)  (same), cert.                 _____                                              _____             denied,  444 U.S.  842 (1979).   Thus,  we answer  the first             ______             question affirmatively.                                          B                                 The Second Question                                 ___________________                       The  second question  is  whether  the  taxpayers'             street addresses  fall within the protection  of the special             tax statute.  Aronson argues that they do not.  He points to             the exception in  the tax  statute that permits  the IRS  to                                                     _______             disclose  "taxpayer identity  information to  the press  and             other media" to help  find taxpayers owed refunds.   And, he             says that this "exception" requires the IRS to disclose that                                        ________             information  here.    To  win this  argument,  Aronson  must             convince us both (1) that he falls within the statute's term             "press and other media"  (for the statute permits disclosure             only  to them),  and  (2) that  the  IRS acted  outside  its             permitted power in not  granting disclosure.  We do  not see             _________             how Aronson can make either of those showings.                       1.  The Standard of Review.  Before turning to the                           ______________________             merits  of  Aronson's  argument,  we  consider  a conceptual             question  of administrative  law, the  answer to  which will             sometimes affect the outcome in a FOIA Exemption 3 case:  To                                         -9-                                          9             what extent  should a court (reviewing  an agency's decision             not to  disclose)  defer, or  give  special weight,  to  the             agency's (here,  the IRS's)  answers to  the kinds  of legal             questions mentioned  in the preceding paragraph,  namely the             question of  statutory interpretation  and that of  abuse of             discretion?   Ordinarily, a court would  give special weight             to  the  agency's  interpretation  of the  language  of  the             statute (such  as  the words  "press and  other media")  the             agency  administers, where  the interpretative  question (as             here) involves a minor, interstitial matter, closely related             to the  daily administration of a  complex statutory scheme.             Chevron  USA,  Inc. v.  Natural  Resources  Defense Council,             ___________________     ____________________________________             Inc., 467  U.S. 837, 843-45 (1984); Mayburg  v. Secretary of             ____                                _______     ____________             Health and Human Serv.,  740 F.2d 100, 106 (1st  Cir. 1984);             ______________________             Constance  v. Secretary of Health and  Human Serv., 672 F.2d             _________     ____________________________________             990,  995-96 (1st Cir. 1982).   A court  normally would also             give  an  administrative  agency broad  leeway  in  deciding             whether  or  not  to  exercise the  permissive  authority  a                                                 __________             statute  grants.     5  U.S.C.      706(2)(A)  (reversal  if             "arbitrary,  capricious, an abuse  of discretion"); Citizens                                                                 ________             to  Preserve Overton Park v. Volpe, 401 U.S. 402, 416 (1971)             _________________________    _____             ("clear error of judgment" as standard under   706(2)(A) and                                         -10-                                          10             provides  only  "narrow"   review);  5  Kenneth   C.  Davis,             Administrative Law Treatise   29:6 (2d ed. 1984).                       Where the application or  interpretation of a FOIA             Exemption 3  statute is  at  issue, however,  one might  ask             whether a court should abandon  this ordinary administrative             law framework  in light of  FOIA's statement  that a  court,             asked  to order  an  agency to  release information,  "shall             determine   the  matter  de  novo.  .  .  ."    5  U.S.C.                552(a)(4)(B).  The district court in this case believed this             FOIA language required it  to decide de novo  (i.e., without                                                  _______   ____             giving  the  agency  the   leeway  that  administrative  law             ordinarily  provides) whether  the IRS  properly interpreted             and applied the tax statute.  And, several other courts have             thought  the same.   E.g.,  De Salvo,  861 F.2d  at 1218-21;                                  ____   ________             Church of  Scientology v. IRS,  792 F.2d  146, 148-50  (D.C.             ______________________    ___             Cir. 1986), aff'd 484 U.S. 9 (1987); Grasso, 785 F.2d at 73-                         _____                    ______             75; Long v. United States IRS, 742 F.2d 1173, 1177-79 & n.12                 ____    _________________             (9th Cir. 1984); Linsteadt, 729 F.2d at 1003; Currie v. IRS,                              _________                    ______    ___             704 F.2d 523, 527-28 (11th Cir. 1983).                       In  our  view,   however,  ordinary,   deferential             principles of administrative law, not the FOIA's special, de                                                                       __             novo principles, govern  review of the  IRS's interpretation             ____             of  this Exemption 3 statute and its application to the data                                         -11-                                          11             at  issue.   For one  thing, the  language of  the FOIA,  in             saying that the FOIA "does not apply to matters that are . .                                   ______________             .  specifically exempted from disclosure by statute . . . ,"             5  U.S.C.    552(b)(3),  suggests  that how  an  Exemption 3             statute applies to data that arguably fall within its reach,             and  whether specific  circumstances  counsel disclosure  to             further  the statute's  aim,  are legal  questions  normally             governed  by  that  Exemption  3 statute,  not  by  the FOIA             itself.                        For  another  thing,  and  more  importantly,  if             courts  were to  use principles  of FOIA  de novo  review to                                                       _______             decide how to interpret  or to apply the exceptions  in this             special  tax statute, they  would risk distorting Congress's             very different aims in  enacting the two different statutes.             See Cheek v. IRS, 703 F.2d 271,  271-72 (7th Cir. 1983) (per             ___ _____    ___             curiam);  King v. IRS, 688 F.2d 488, 495-96 (7th Cir. 1982);                       ____    ___             Zale Corp. v. IRS,  481 F. Supp. 486, 489 (D.D.C. 1979); cf.             __________    ___                                        ___             Baldrige,  455 U.S. at 352-55;  White v. IRS,  707 F.2d 897,             ________                        _____    ___             900 (6th  Cir. 1983).   On the one  hand, the FOIA  strongly             favors disclosure.   Its  very purpose is  "'to open  agency             action  to the light of public scrutiny.'"  Dep't of Justice                                                         ________________             v. Reporters Comm. for  Freedom of the Press, 489  U.S. 749,                _________________________________________             772 (1989) (quoting  Dep't of  Air Force v.  Rose, 425  U.S.                                  ___________________     ____                                         -12-                                          12             352, 372 (1976)); see also Dep't of Justice v. Tax Analysts,                               ________ ________________    ____________             492 U.S. 136, 142 (1989).  It permits every citizen, whether             well,  or badly,  motivated,  to obtain  the information  it             makes public.  It requires agencies to adhere to "'a general             philosophy of full  agency disclosure.'"  Rose,  425 U.S. at                                                       ____             360  (quoting S.  Rep.  No. 813,  89th  Cong., 1st  Sess.  3             (1965)).   Its exemptions  are narrowly  drawn, in favor  of             disclosure.   See,  e.g.,  5 U.S.C.    552(b)(6)  (exemption                           ___   ____             where  disclosure   is  "clearly  unwarranted   invasion  of                                      ____________________             personal  privacy")  (emphasis   added).    Its   procedural             provisions, such as de novo court review of agency decisions                                 _______             not  to disclose,  5  U.S.C.    552(a)(4)(B), further  these             purposes.    And,  courts  have  interpreted the  disclosure             provisions generously, in order  to achieve the FOIA's basic             aim: sunlight.  E.g.,  Dep't of Justice v. Julian,  486 U.S.                             ____   ________________    ______             1, 8 (1988); FBI v. Abramson, 456 U.S. 615, 630 (1982); NLRB                          ___    ________                            ____             v. Robbins Tire and Rubber Co., 437 U.S. 214, 220-21 (1978);                ___________________________             Rose, 425 U.S. at 361.             ____                       In the tax statute, however,  Congress has decided             that, with  respect  to tax  returns,  confidentiality,  not             sunlight, is  the proper  aim.   Tax returns  contain highly             personal information  that many taxpayers might  wish not to             have   broadcast.      Moreover,   without   clear  taxpayer                                         -13-                                          13             understanding   that  the  government  takes  the  strongest             precautions to keep tax information confidential, taxpayers'             confidence  in  the federal  tax  system  might erode,  with             harmful consequences  for a tax system  that depends heavily             on voluntary compliance.  Church  of Scientology v. IRS, 792                                       ______________________    ___             F.2d  153, 158-59 (D.C. Cir. 1986) (en banc), aff'd 484 U.S.                                                           _____             9 (1987).  Thus,  the Senate Finance Committee, recommending             the  tax  statute  here  at  issue,  pointed   both  to  the             "citizen's right to privacy"  and to the "related impact  of             the disclosure upon the  continuation of compliance with our             country's   tax  system"   as  reasons   for  more   tightly             restricting disclosure.   S.  Rep. No.  938, 94th  Cong., 2d             Sess.,  pt. 1,  318 (1976),  reprinted in  1976 U.S.C.C.A.N.                                          ____________             3439, 3747.  It concluded that                       returns  and  return information  should                       generally be treated as confidential and                       not  subject  to  disclosure  except  in                       those limited  situations delineated [in                       the exceptions].             Id.; see also H.R. Conf. Rep. No. 1515, 94th Cong., 2d Sess.             ___  ________             475, reprinted in 1976 U.S.C.C.A.N. 4118, 4180.                  ____________                       If courts  review  the propriety  of  an  agency's             exercise of  discretion authorized by  a tax confidentiality                                                          _______________             statute, using the full array of presumptions and procedural             mechanisms embodied in the FOIA disclosure statute, they are                                             __________                                         -14-                                          14             unlikely properly to  carry out Congress's  confidentiality-             protecting  purpose.    Applied  to  the  agency's  specific             decisions   and   interpretations  under   "confidentiality"             statutes, the disclosure  statute's language,  presumptions,             and procedures favoring openness will threaten, in practice,             to  undermine  the privacy-protecting,  confidence-promoting             objectives    that   led    Congress   to    enact   special             confidentiality statutes, such as the tax statute before us.             See  26 U.S.C.     6110 (procedures,  more restrictive  than             ___             FOIA, for public inspection  of IRS written determinations);             Church of Scientology, 792 F.2d at 159.             _____________________                       Thus, in  our view,  once a court  determines that             the  statute in question is an Exemption 3 statute, and that             the information requested at least arguably falls within the             statute,  FOIA de novo review normally ends.  See White, 707                            _______                        ___ _____             F.2d at 900-01; King, 688 F.2d at 494-95; Zale Corp., 481 F.                             ____                      __________             Supp. at 489; see  also Sims, 471 U.S. at  167-69; Baldrige,                           _________ ____                       ________             455 U.S. at 358-59;  Ass'n of Retired R.R. Workers,  Inc. v.                                  ____________________________________             U.S. R.R. Retirement  Bd., 830 F.2d  331, 335-37 (D.C.  Cir.             _________________________             1987);  Ryan v. Bureau of Alcohol, Tobacco and Firearms, 715                     ____    _______________________________________             F.2d  644, 645-47 (D.C. Cir.  1983); Irons &  Sears v. Dann,                                                  ______________    ____             606 F.2d 1215, 1220-22 (D.C. Cir. 1979).  Any further review                                         -15-                                          15             must take place  under more deferential,  administrative law             standards.                       2.  Applying the Standard.  Applying ordinary (not                           _____________________             special, FOIA)  administrative law principles of  review, we             must hold that Aronson does not have a legal right to  force             disclosure of  taxpayers' street addresses.   For one thing,             the relevant  statutory provision  -- permitting the  IRS to             disclose "taxpayer  identity  information" for  purposes  of             finding taxpayers owed refunds -- authorizes disclosure only             "to the press  and other  media."  26  U.S.C.    6103(m)(1).             Aronson concedes, as he must, that he is not a member of the             press.   Normally,  one would  think that  the words  "other             media," unless  used in some special sense,  refer to radio,             television,  and the  like,  not to  a  private citizen  who             wishes  to write letters to taxpayers.   See, e.g., National                                                      ___  ____  ________             Sec.  Archive v. Dep't of Defense, 880 F.2d 1381, 1386, 1387             _____________    ________________             (D.C. Cir. 1989) ("representative of the news media" refers,             in  FOIA, to  those,  including  newspapers, television  and             radio,  who  "gather[]  information"  and turn  it  "into  a             distinct work, and distribute[]  that work to an audience"),             cert.  denied, 494  U.S. 1029  (1990); cf.  Tax Analysts  v.             _____________                          ___  ____________             Dep't of Justice, 1992  U.S. App. LEXIS 12143, at  *11 (D.C.             ________________             Cir. June  2, 1992)  (publisher of  weekly tax  magazine and                                         -16-                                          16             creator of electronic database on tax  law within FOIA "news             media,"  "broadly" defined)  (citing National  Sec. Archive,                                                  ______________________             880 F.2d  at 1387).   Even  were there  some  lawful way  of             stretching  the meaning  of those  words to  cover Aronson's             activity, we  could not  so interpret  them here,  where the             agency charged with administering the tax statute interprets             them as  not including  Aronson, for that  interpretation is             not "manifestly contrary to the statute."  Chevron, 467 U.S.                                                        _______             at 844.                       For another  thing, even were Aronson  a member of             the "media,"  the  statute simply  permits  -- it  does  not                                                _______             require   --   the  IRS   to  disclose   "taxpayer  identity             _______             information."  Of  course, the IRS,  in deciding whether  or             not to disclose, may not act in a manner that is "arbitrary,             capricious, [or]  an  abuse  of  discretion."   5  U.S.C.                706(2)(A).  But, the decision to disclose or to withhold the             street addresses obviously involves competing considerations             -- the usefulness  of an  old street address  in locating  a             taxpayer who  has moved, the potential  that disclosure will             lead to  disturbing  whoever now  lives  at the  old  street             address, aggravation of ordinary taxpayers' worry that other             private  citizens may obtain personal information about them             from the  IRS.  Cf. Chevron,  467 U.S. at 844  (deference to                             ___ _______                                         -17-                                          17             administrative interpretation of statute  that "reconcil[es]             conflicting policies") (quoting United States v. Shimer, 367                                             _____________    ______             U.S.  374, 382 (1961)).  Nothing in the record suggests that             the IRS  has balanced  those considerations in  an arbitrary             way.                       We  conclude that the  IRS's decision  to withhold             the street addresses  was lawful.   We reverse the  district             court's order requiring their release.                                          IV                                   Aronson's Appeal                                   ________________                       Aronson  appeals  a  different  decision   of  the             district  court, a decision not  to require the  IRS to give                                         ___             him a  different  item of  "taxpayer identity  information,"             namely, taxpayer identification numbers (usually the same as             a taxpayer's social security number).  The legal  issues are             the  same as  those just  discussed.   Indeed, the  same, or             greater,  protection  attaches  to this  information  as  to             street  addresses.   See Int'l  Bhd. of Elec.  Workers Local                                  ___ ___________________________________             Union  No. 5 v. Dep't of Hous.  and Urban Dev., 852 F.2d 87,             ____________    ______________________________             89 (3d  Cir. 1988) (citizens have  "strong privacy interest"             in social security numbers,  more than in "home addresses").             Thus, the same conclusion  -- that the IRS need  not release             the information -- follows.                                         -18-                                          18                       The  decision  to  compel  release  of  taxpayers'             street addresses is                       Reversed.                       ________                       The  decision not  to compel  release of  taxpayer             identification numbers is                        Affirmed.                       ________                                         -19-                                          19